Title: From Louisa Catherine Johnson Adams to George Washington Adams, 28 December 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 28 Decbr. 1826
				
				What! a letter from George I cried when your father put your last epistle in my hand yesterday afternoon? I was surprized for I thought that you ceased to wish to keep up any thing like friendly intercourse with your family and to feel that I was not altogether forgotten in the solitude of my chamber did occasion my heart to spring with joy.I am delighted to observe by the tone of your Letter that your spirits are good and I should think your health better—We had heard of the marriage of Mr Cook from Elizabeth—Who was the bridesmaid? I am glad you had an opportunity of seeing Miss Marshall especially as you always seemed desirous to shun her acquaintance and certainly without any proper —Her attractions are said to very great but as you have no taste for belles (Do not let this be whispered in the presence of any young Lady as it would be un mauvais compliments) you would not have been endangered by her charms  By the time this reaches you, you will be immersed in the great business of Legislation in which you must necessarily take a conspicuous part in consequence of the business left in your hands during the recess—I wish you success with all my heart and I trust that entering into society freely and the necessity of appearing handsomely in the above capacity will make you more of a bean than you were when I saw you and which however trifling you  may think it caused me much pain The old adage says I judge you from the company you Keep I say a vulgar and neglected exterior is always almost a proof of a tainted and impure mind—People at least nine times out of ten make up their minds and opinions of others by their first impressions and I always turn with disgust from  a young sloven as the idea immediately occurs what will he be when he is old and old age in itself is so unlovely it requires even les petits soins to make it endurable to others—and habit is a creature so unruly that neither whip or Spur can move it from its course if—we once suffer it to master our understanding and tho’ we may spurn such things with contempt they are very apt to draw down a large portion of contempt on us—It you want to please young Ladies Gard le premier abord
				
					L. C. A—
				
				
					I send you an impromptu on having Mr. Gilpin a great Cox comb recalled and undoubtly to my mind not having seen him four or five years. He is Editor of the Atlantic Souvenir.
				
			